UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     6/3/2021


 Gebrial Rasmy,

                         Plaintiff,
                                                                   16-cv-4865 (AJN)
                 –v–
                                                                        ORDER
 Marriott International, Inc., et al.,

                         Defendants.


ALISON J. NATHAN, District Judge:

        Pursuant to the Court’s Order of May 14, 2021 (Dkt. No. 155), the parties were required

to file a letter indicating whether they had agreed on a proposed protective order. The parties are

hereby ORDERED to file that letter by June 4, 2021.

        SO ORDERED.


    Dated: June 3, 2021
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
